DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement filed on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  Furthermore, the references listed in the IDS filed on 06/07/2022 have been considered, initialed and are pertinent to Applicant’s disclosure, but do not affect patentability of the current claims 40-49.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-39 and 50-51 directed to inventions non-elected without traverse.  Accordingly, claims 33-39 and 50-51 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,611,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 12/27/2021, with respect to current claims 40-49 have been fully considered and are persuasive.  The previous 102(a)(2) rejection has been withdrawn in view of Applicant’s statement concerning common ownership found on page 11 of the current Remarks section filed on 12/27/2021.
The previous 112(a) claim rejection regarding claims 40-49 has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 40-49 have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer filed on 12/27/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 40 recites “a first flow meter positioned along a flow path including” on line 7.
	Amend claim 40 to instead recite “a first flow meter positioned along a first flow path including” on line 7 for further clarity.

	Amended, independent claim 40 recites “and a current capacity of the ion exchange bed.” on lines 17-18.
	Amend claim 40 to instead recite “and a current capacity of the first ion exchange bed.” on lines 17-18 for further clarity.

	Amended, dependent claim 42 recites “The system of claim 41, the central” on line 1.
	Amend claim 42 to instead recite “The system of claim 41, wherein the central” on line 1 to maintain consistency.

	Amended, dependent claim 42 recites “in the second ion exchange bed based applied” on line 4.
	Amend claim 42 to instead recite “in the second ion exchange bed based on the applied” on line 4 for further clarity and to maintain consistency.

	Amended, dependent claim 46 recites “from the conductivity sensor” on lines 6-7.
	Amend claim 46 to instead recite “from the at least one conductivity sensor” on lines 6-7 to maintain consistency.

	Dependent claim 48 recites “to generate a service request to replace the respective ion exchange media in a particular water treatment unit if the remaining capacity” on lines 2-4.
	Amend claim 48 to instead recite “to generate the service request to replace the ion exchange media in the particular water treatment unit if the remaining capacity” on lines 2-4 for further clarity.

Allowable Subject Matter
Claims 40-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 40, Branum et al. (U.S. 2019/0112201) (hereinafter “Branum”) is considered the closest prior art.  Specifically, Branum teaches a first ion exchange bed 435 having ion exchange media contained therein (see FIG. 4 and paragraph 67), and disposed to receive a first water stream to be treated, a first flow meter 425 positioned along a flow path including the first ion exchange bed and configured to measure a first flow rate of the first water stream passing through the first flow path (see FIG. 4 and paragraph 66, 86, and 91), and a first controller 455 configured to receive first flow rate data regarding the first flow rate and transmit the first flow rate data to a central server 510 (see FIGS. 4-5, the central server configured apply a first weighting factor to the first flow rate data and determine a remaining capacity of the ion exchange media in the first ion exchange bed (see paragraphs 82, and 86-91).
However, the 102(a)(2) rejection does not apply in view of Applicant’s statement concerning common ownership found on page 11 of the current Remarks section filed on 12/27/2021.
Corresponding dependent claims 41-49 further limit the subject matter of independent claim 40, and thus are also allowable for at least the same reasons as independent claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773